Exhibit 10.46
Promissory Note
THIS NOTE MAY NOT BE ASSIGNED, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED EXCEPT AS PROVIDED HEREIN. THIS NOTE HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS,
AND NO OFFER, TRANSFER OR ASSIGNMENT OF THIS NOTE MAY BE MADE IN THE ABSENCE OF
SUCH REGISTRATIONS OR UNLESS EXEMPTIONS FROM SUCH REGISTRATIONS ARE AVAILABLE.
UNSECURED PROMISSORY NOTE

      $593,333   Dated: April 4, 2011

FOR VALUE RECEIVED, Arcadia Resources, Inc., a Nevada corporation (“Maker”),
hereby promises to pay, in lawful money of the United States of America and in
immediately available funds, to the order of BestCare Travel Staffing, LLC, a
Kentucky limited liability company (the “Holder”), at the address specified in
Section 8 herein, or at such other place as Holder may direct, the principal
amount of Five Hundred Ninety-Three Thousand Three Hundred Thirty-Three Dollars
($593,333) (the “Principal”), together with Interest (as defined below) thereon,
at the time and in the manner set forth below.
1. Principal and Interest Payments. Principal and Interest (as defined below)
under this Note shall be payable as follows:
(a) The unpaid Principal balance and all Interest thereon shall be due and
payable in full on April 4, 2012 (the “Maturity Date”).
(b) Interest shall be computed using the per annum rate of 10% (“Interest”).
Interest shall be computed on the basis of an assumed year of 360 days for the
actual number of days such Principal amount is outstanding. Interest will be
paid monthly on the first day of the month beginning May 1, 2011 for interest
earned in the previous month.
2. Prepayment. Maker may prepay all or any portion of the unpaid balance of the
Principal hereof, without premium or penalty; provided, however, that all sums
received shall be applied first to the payment of Interest and then to the
retirement of Principal.
3. Acceleration. Maker will pay the outstanding balance in full upon the
occurrence of: a) the sale of Arcadia Services, Inc. (wholly-owned subsidiary of
Maker) through a stock or asset transaction, or any other transaction involving
the sale of its home care and staffing business or b) a Significant Financing
Transaction. A Significant Financing Transaction is defined as an equity or debt
transaction, or a sale of assets, whereby Maker raises in excess of $5,000,000
in cash proceeds.
4. No Security. This Note is not secured by any assets or right to assets of
Maker or any of its affiliates.

 

 



--------------------------------------------------------------------------------



 



5. Events of Default. The following shall constitute an “Event of Default”
hereunder:
(a) Maker fails to pay any Principal, Interest or other amount payable under
this Note when due.
(b) Maker becomes insolvent or generally fails to pay, or admits in writing
Maker’s inability to pay, its debts as they become due; or Maker applies for,
consents to or acquiesces in the appointment of a trustee, receiver or other
custodian for Maker or any property or assets of Maker, or makes a general
assignment for the benefit of creditors; or, in the absence of such application,
consent or acquiescence, a trustee, receiver or other custodian is appointed for
Maker or for a substantial part of the property or assets of Maker and is not
discharged within thirty (30) days; or any bankruptcy, reorganization, debt
arrangement, or other case or proceeding under any bankruptcy or insolvency law,
or any dissolution or liquidation proceeding, is commenced in respect of Maker
and if such case or proceeding is not commenced by Maker it is consented to or
acquiesced in by Maker or if such case or proceeding is not vacated, stayed or
dismissed within thirty (30) days of such commencement.
6. Remedies Upon an Event of Default. Upon the occurrence of an Event of
Default, the entire unpaid Principal balance of this Note, together with all
accrued and unpaid Interest thereon, shall, in the case of Section 5(a), at the
election of Holder, and, in the case of Section 5(b), automatically, become
immediately due and payable. All amounts payable by Maker to Holder under this
Note shall be without relief from valuation and appraisement laws. The rights
and remedies of Holder stated herein are cumulative to and not exclusive of any
rights or remedies otherwise available to Holder. In the event Holder is
required to commence any cause of action or legal proceeding to collect payment
of this Note when due, Maker shall reimburse Holder for its reasonable attorneys
fees and court costs in connection with such action or proceeding.
7. Assignability. Maker may not assign this Note or any rights or duties
hereunder without Holder’s prior written consent, which consent shall not be
unreasonably withheld, and any prohibited assignment shall be voidable at
Holder’s election. This Note will benefit and bind the permitted successors and
assigns of the parties.
8. Notices. All notices, requests, demands and other communications under this
Note shall be in writing and shall be deemed to have been duly given on the date
of service if served personally on the party to whom notice is to be given, or
on the date of receipt by the party to whom notice is to be given if transmitted
to such party by facsimile, provided a copy is mailed as set forth below on date
of transmission, or on the third day after mailing if mailed to the party to
whom notice is to be given by registered or certified mail, return receipt
requested, postage prepaid, to the following addresses:
If to Maker, to:
Arcadia Resources, Inc.
9320 Priority Way West Drive

Indianapolis, Indiana 46240

If to Holder, to:
BestCare Travel Staffing, LLC
11190 Bellesville Pike
Columbus, IN 47201

 

 



--------------------------------------------------------------------------------



 



9. Miscellaneous.
(a) This Note shall in all respects be governed by and construed in accordance
with the laws of the State of Indiana without regard to conflicts of law
principles.
(b) The undersigned hereby irrevocably consents to the jurisdiction and venue of
the courts of the State of Indiana and the United States District Court for the
Southern District of Indiana, in either case sitting in Marion County, Indiana,
with respect to any and all actions related to this Note or the enforcement of
this Note and hereby irrevocably waives any and all objections thereto. MAKER
HEREBY KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COUNSEL WAIVES TRIAL BY
JURY IN ANY ACTIONS, PROCEEDINGS, CLAIMS OR COUNTER-CLAIMS, WHETHER IN CONTRACT
OR TORT OR OTHERWISE, AT LAW OR IN EQUITY, ARISING OUT OF OR IN ANY WAY RELATING
TO THIS NOTE.
(c) Holder shall not (by act, delay, omission or otherwise) be deemed to have
waived any of its rights or remedies hereunder, or any provision hereof, unless
such waiver is in writing signed by Holder, and any such waiver shall be
effective only to the extent specifically set forth therein; and a waiver by
Holder of any right or remedy under this Note on any one occasion shall not be
construed as a bar to or waiver of any such right or remedy which Holder would
otherwise have had on any future occasion.
(d) Wherever possible, each provision of this Note which has been prohibited by
or held invalid under applicable law shall be ineffective to the extent of such
prohibition or invalidity, but such prohibition or invalidity shall not
invalidate the remainder of such provision or the remaining provisions of this
Note.
(e) Wherever in this Note reference is made to Maker or Holder, such reference
shall be deemed to include, as applicable, a reference to their respective
successors and assigns, legatees, heirs, executors, administrators and legal
representatives, as applicable, and, in the case of Holder, any future holder of
this Note, in any case as permitted by this Note. This Note may not be assigned
by Maker without Holder’s prior written consent.

 

 



--------------------------------------------------------------------------------



 



(f) Maker waives presentment for payment, protest and demand, notice of protest,
demand and of dishonor and nonpayment of this Note, notice of acceptance of this
Note by Holder, and all other notice and filing of suit or diligence in
collecting this Note.
(g) Time is of the essence in the performance of this Note.
(h) The obligation’s under this Note are absolute and unconditional and are not
subject to any defense, set-off, counterclaim, rescission, recoupment or
adjustment whatsoever.
[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed, acknowledged, sealed and
delivered this Note as of the day and year first above written.

            “MAKER”

ARCADIA RESOURCES, INC.
      By:   /s/ Marvin Richardson         Name:   Marvin Richardson       
Title:   Chief Executive Officer & President   

Accepted and Agreed to:
“HOLDER”
BESTCARE TRAVEL STAFFING, LLC

         
By:
  /s/ Vicki R. Zeller
 
Printed: Vicki R. Zeller    
 
  Title: President    

 

 